Citation Nr: 0628838	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  98-21 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for service 
connected ethmoid sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in January 2004 for further development.  


FINDING OF FACT

The veteran's ethmoid sinusitis is manifested by sinus 
pain/pressure, intermittent yellow discharge, and mild 
erythema of the nasal mucosa.  It is not manifested by three 
or more incapacitating episodes per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes per year characterized 
by headaches, pain, and purulent discharge or crusting.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
ethmoid sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
6511 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for an increased rating in September 1997 (prior to 
the enactment of the VCAA).  A rating decision was issued in 
June 1998.  The claim came before the Board in January 2004 
and the claim was remanded for further development, to 
include compliance with the VCAA.  In January 2004, a VCAA 
letter was issued to the appellant.  This letter effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the January 2004 notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there had been no notice of the 
rating criteria used to evaluate the veteran's disability.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the appellant a letter in January 2004 in 
which it advised the appellant of what information and 
evidence is needed to substantiate his claim, what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Furthermore, the RO 
notified the veteran of the applicable rating criteria in 
subsequent correspondences, to include a March 2006 
correspondence that specifically addressed the 
Dingess/Hartman decision.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examination reports.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.



Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected ethmoid sinusitis warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

The veteran's service-connected ethmoid sinusitis has been 
rated by the RO under the provisions of Diagnostic Code 
6511.  Under this regulatory provision, a noncompensable 
rating is warranted when the sinusitis is detectable by x-ray 
only. A 10 percent disability rating is warranted when there 
are one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent disability 
rating is when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting. A 50 percent disability rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.   This regulation further 
provides in a note that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.

Facts and Analysis

The veteran filed his claim for an increased rating in 
September 1997.  A December 1997 outpatient treatment report 
indicates that he underwent a CT scan that did not show 
significant sinus disease; but there was a little thickening 
of the ostiomeatal on both sides.  Nasal examination looked 
reasonably clear, although there was some stuffiness.  

The veteran underwent a VA examination in April 1998.  The 
clinician noted that the veteran is allergic to penicillin 
and some flowering trees; but that he had not undergone any 
formal allergy testing.  The veteran complained of pressure 
over and under his eyes; headaches in ethmoid and frontal 
distribution; and thickened, sometimes discolored, postnasal 
mucus.  Sneezing, tearing, and itchy eyes are occasional 
symptoms during most of the year.  They are more common 
during seasonal allergic periods.  The veteran reported 
episodic nasal bleeding; he also reported intermittent 
congestion with mid to moderate breathing difficulty and 
shortness of breath with exercise and exertion.  He was on 
Nasacort topical spray.  He described what seemed to be 
allergic attacks occurring at intervals ranging from a few 
weeks to several months apart.  His baseline status was clear 
although the veteran claimed that his nose seemed congested 
most of the time.  

Upon examination, there were no visible or palpable 
abnormalities of the nasal pyramid.  The nasal chambers 
showed mild, diffuse mucosal thickening throughout; but there 
was no evidence of crusting, thickened or retained mucus, 
polyps, or new growths.  The olfactory areas were free from 
visible disease.  The sphenoethmoidal recesses as viewed by 
indirect mirror posterior rhinoscopy were free of visible 
disease.  There was no evidence of bacterial sinus disease on 
the examination.  The veteran was diagnosed with chronic 
ethmoid sinusitis (by history); and vasomotor/allergic 
rhinitis.  

A search for VA Medical Center (VAMC) records yielded a May 
1998 response from the VAMC stating that the veteran had not 
been seen since 1993.    

The claims file contains records of numerous outpatient 
visits from January 1999 through April 2001.  However, very 
few of these records reveal treatment or complaints of 
sinusitis.  The Board notes that the veteran complained of 
sinus pain and yellow discharge in February 1999.  He had his 
medications renewed at that time.  Again in June 1999, the 
veteran made several complaints of sinus tenderness and a 
yellow discharge.  He was once again noted to have sinusitis 
in October 1999.
There are no further treatment records regarding the 
veteran's sinusitis.  

The veteran underwent another VA examination in March 2006.  
He stated that he had not been treated for sinusitis for the 
last several years.  He complained of nasal obstruction, more 
so on the right side than the left, which is worse at night.  
He stated that he has to blow his nose often because it runs, 
and he has chronic postnasal drip.  He reported intermittent 
yellow drainage approximately once per week.  He denied 
having seasonal symptoms or allergic rhinitis.  He complained 
of pressure and pain in his head and forehead and in the 
right maxillary area approximately once or twice per week.  
It will last for about a day.  He used to take intranasal 
steroid sprays; but he has not used them since 1999 because 
they caused nosebleeds.  He currently takes aspirin, 
Benadryl, or Chlor-Trimeton 2-3 times per week.  The 
veteran's main symptoms were facial pressure and pain 1-2 
times per week, chronic postnasal drainage, and nighttime 
nasal obstruction.  

On examination, the external nose was normal and in the 
midline.  Both nasal passages showed mild erythema of the 
nasal mucosa.  There was no evidence of any crusting.  There 
was no evidence of any exudate and no evidence of polyps.  
The nasal passages looked open.  His nasal septum was in the 
midline.  His turbinates were slightly swollen, a little more 
on the right side than the left.  The posterior pharynx was 
clear.  He was diagnosed with a prior history of chronic 
ethmoid sinusitis.  

The clinician noted that the veteran has not been seen, 
evaluated or treated for active sinusitis for several years, 
at least since 1999.  He stated that "It is my opinion that 
more likely than not this gentleman is not having acute 
episodes of acute bacterial sinusitis...It is my opinion that 
more likely than not this gentleman does not suffer six non-
incapacitating episodes of sinusitis per year."  

The Board notes that in order to obtain an increased rating 
in excess of 10 percent for ethmoid sinusitis, the veteran's 
condition must more nearly approximate to a disability in 
which there are three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
Board notes that the preponderance of the evidence does not 
support such an increased rating.  There are no records of 
treatment for sinusitis since October 1999 (almost seven 
years ago).  Moreover, the veteran admitted at his March 2006 
VA examination that he had not been treated for several 
years.  The veteran made no mention of any incapacitating 
episodes; and there is no evidence supporting a contention 
that the veteran suffers from more than six non-
incapacitating episodes per year.  Finally, the March 2006 VA 
clinician rendered the only competent medical opinion 
regarding the severity of the veteran's sinusitis; and he 
opined that the veteran did not suffer more than six non-
incapacitating episodes per year of sinusitis.  Although he 
apparently did not expressly address incapacitating episodes, 
the Board views the examiner's comment to the effect that he 
does not suffer from acute episodes together with the overall 
evidence as persuasive proof that the veteran also does not 
suffer the three or more incapacitating episodes required for 
the next higher rating of 30 percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an increased rating in excess of 10 percent for 
ethmoid sinusitis must be denied.  See Gilbert v. Derwinski, 
1 Vet. App 49 (1990).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for ethmoid sinusitis is not warranted.  The appeal is 
denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


